Citation Nr: 1232759	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-10 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to October 1967 and from January 1968 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving doubt in the Veteran's favor, he has residuals of a right ankle injury that as likely as not occurred in the line of duty during his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, residuals of a right ankle injury were incurred during active military service.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for residuals of a right ankle injury; i.e., the benefit sought on appeal is granted.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Direct service connection may be granted only when a disability was incurred in or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.301(a) (2011).  "In line of duty" means an injury or disease incurred or aggravated during active service unless the result of the veteran's own misconduct.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) (2011). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

The Veteran asserts that he has a right ankle disability that is the result of his active military service.  During his June 2010 Board hearing, the Veteran testified that his right ankle was injured in a motor vehicle accident during service in 1968.  The Veteran concedes that he reinjured his right ankle in another motor vehicle accident after service, but he maintains that his current right ankle problems are at least in part attributable to the in-service injury.  Thus, he contends that service connection is warranted for residuals of a right ankle injury.

A review of the Veteran's service treatment records reveals that he injured his right ankle in August 1968.  Clinical records from the William Beaumont General Hospital in El Paso, Texas, show that he had an open fracture of the right ankle with dislocation when he was involved in a motor vehicle accident in Juarez, Texas after drinking.  He was hospitalized for over three months and underwent an open reduction of the open fracture with dislocation.

There is some ambiguity as to whether the Veteran's right ankle injury was in the line of duty, which is a prerequisite to direct service connection.  The clinical records at first indicate that it was undetermined as to whether the injury was in the line of duty pending an investigation.  An initial corrected entry states that the commanding officer and surgeon agreed that the injury was in the line of duty.  A second corrected entry states that the injury was not in the line of duty and not due to the Veteran's own misconduct.

The Board notes that "a veteran need not show that his injury occurred while he was performing service-related duties or acting within the course and scope of his employment in order to receive disability benefits; for purposes of disability compensation, a service member's workday never ends."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed Cir. 2009).  Thus, while the Veteran may not have been performing official duties, the injury may still have been in the line of duty.

Notably, in the November 2005 rating decision, the RO granted service connection for a left ankle disability as a result of the same August 1968 motor vehicle accident in which the Veteran contends that he sustained a right ankle injury.  Although discussion of whether the injury was in the line of duty was not express, the RO implicitly found that the left ankle injury was incurred in the line of duty, given the award of service connection.  As the RO has essentially conceded the matter of whether any injury from the in-service motor vehicle accident was in the line of duty, the Board will resolve reasonable doubt in the Veteran's favor and likewise find that the Veteran's August 1968 right ankle injury as likely as not occurred in the line of duty.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The post-service medical evidence shows that the Veteran was involved in another motor vehicle accident in August 1975, which was approximately seven months after his separation from service.  Records from Dr. J.A.H. indicate that the Veteran was riding a motorcycle and a car pulled in front of him.  He collided with the car and injured his right leg.  Examination revealed a grossly distorted right ankle and the impression was comminuted right distal tibia and fibula.  Dr. J.A.H. thereafter performed surgery-an open reduction and internal fixation of the right tibia and fibula.  Arthritis of the right ankle was diagnosed by Dr. J.A.H. in March 1977.

More recent medical records continue to show problems in the Veteran's right ankle area.  An October 2005 VA examiner provided diagnoses of post-traumatic deformity of the distal right tibia with evidence of prior internal fixation and severe degenerative changes involving the right ankle joint.  A December 2007 VA examiner diagnosed the Veteran with right ankle dislocation and extensive open reduction internal fixation in military with a second de-ranging trauma and open reduction internal fixation when out of service resulting in significantly dysfunctional right ankle degenerative joint disease and gait alteration secondary to leg length inequality.

Given this evidence, the salient issue is whether the Veteran's current right ankle problems are related to his in-service motor vehicle accident injury or his post-service motor vehicle accident injury.  Notably, subsequent manifestations of a chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The October 2005 VA examiner provided an opinion on the matter.  He stated it is at least as likely as not that the Veteran has service-connected disabilities of the bilateral ankles as a consequence of a motor vehicle accident while on active duty.  However, the examiner could not separate out the potential degree of right ankle functional loss from current functional loss consequential to the additional injury after service with speculation.

The December 2007 VA examiner gave a similar opinion.  He stated that, in fairness to logic, it is not possible to know the level of disability after the first motor vehicle accident trauma and surgery as there is no comprehensive clinical examination available.  According to the examiner, the second serious trauma and surgery out of service nullified and probably worsened the previous condition leaving the Veteran with the present conditions.  Therefore, he was unable to resolve the issue without resorting to mere speculation.

The competent medical opinion evidence is somewhat equivocal as to the relationship between the Veteran's current right ankle problems and his in-service injury.  The two opinions from the VA examiners indicate that it is difficult, from a medical perspective, to differentiate the effects of the two prior right ankle injuries.  Nevertheless, both examiners appear to attribute at least some portion of the Veteran's right ankle problems to the August 1968 motor vehicle accident injury.  That is, the current manifestations are not clearly attributable to the intercurrent August 1975 motor vehicle accident injury.  Because there appears to be at least some residual disability from the in-service injury, the Board finds that the probative evidence of record is in equipoise as to whether the Veteran has residuals of a right ankle injury that were as likely as not occurred in the line of duty during his active military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a right ankle injury is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of this finding, the Board concludes that the criteria for awarding service connection for residuals of a right ankle injury have been met.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, the claim is granted.


ORDER

Service connection for residuals of a right ankle injury is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


